Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT AMONG
PARKVALE FINANCIAL CORPORATION, PARKVALE
SAVINGS BANK AND GILBERT A. RIAZZI
     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”), dated this
1st day of February 2010, is among Parkvale Financial Corporation, a
Pennsylvania corporation (the “Corporation”), Parkvale Savings Bank, a
Pennsylvania-chartered stock savings bank and a wholly owned subsidiary of the
Corporation (the “Bank”), and Gilbert A. Riazzi (the “Executive”). The
Corporation and the Bank, including any successors to the Corporation or the
Bank by merger or otherwise, are collectively referred to as the “Employers”.
WITNESSETH
     WHEREAS, the Executive is presently an officer of each of the Employers,
     WHEREAS, the Employers desire to be ensured of the Executive’s continued
active participation in the business of the Employers; and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;
     NOW THEREFORE, intending to be legally bound hereby and in consideration of
the mutual agreements herein contained, and upon the other terms and conditions
hereinafter provided, the parties hereby agree as follows:
     1. Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
     (a) Annual Compensation. The Executive’s “Annual Compensation” for purposes
of this Agreement shall be deemed to mean the highest level of aggregate base
salary and cash incentive compensation paid to the Executive by the Employers or
any subsidiary thereof during the calendar year in which the Date of Termination
occurs (determined on an annualized basis) or the calendar year immediately
preceding the calendar year in which the Date of Termination occurs, whichever
year is higher.
     (b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because (i) the Executive intentionally engages in dishonest conduct
in connection with his performance of services for the Corporation or the Bank
resulting in his conviction of a felony; (ii) the Executive is convicted of, or
pleads guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (iii) the Executive willfully fails or refuses to perform his duties
under this Agreement and fails to cure such breach within fifteen (15) days
following written notice thereof

Page 1 of 8



--------------------------------------------------------------------------------



 



from the Corporation or the Bank; (iv) the Executive breaches his fiduciary
duties to the Corporation or the Bank for personal profit; or (v) the Executive
willfully breaches or violates any law, rule or regulation (other than traffic
violations or similar offenses), or final cease and desist order in connection
with his performance of services for the Corporation or the Bank, and fails to
cure such breach or violation within fifteen (15) days following written notice
thereof from the Corporation or the Bank. For purposes of this section, no act
or failure to act on the part of the Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Corporation or the Bank. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors of the Corporation or the Bank (the “Boards”) or based upon the
written advice of counsel for the Corporation or the Bank shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Corporation or the Bank. The cessation of
employment by the Executive shall not be deemed to be for “cause” within the
meaning of this section unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of
three-fourths of the non-employee members of the Boards at a meeting of the
Boards called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Boards), finding that, in the good faith opinion of the
Boards, the Executive is guilty of the conduct described in this section, and
specifying the particulars thereof in detail.
     (c) Change in Control. “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
     (d) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.
     (e) Disability. “Disability” shall mean the Executive: (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employers.
     (f) Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive following a Change in
Control based on the occurrence of any of the following events:
     (i) (A) a material diminution in the Executive’s base compensation as in
effect immediately prior to the date of the Change in Control or as the same may
be increased from time to time thereafter, (B) a material diminution in the
Executive’s authority, duties or

Page 2 of 8



--------------------------------------------------------------------------------



 



responsibilities as in effect immediately prior to the Change in Control, or
(C) a material diminution in the authority, duties or responsibilities of the
officer (as in effect immediately prior to the date of the Change in Control) to
whom the Executive is required to report immediately prior to the Change in
Control,
     (ii) any material breach of this Agreement by the Employers, or
     (iii) any material change in the geographic location at which the Executive
must perform his services under this Agreement immediately prior to the Change
in Control;
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
     (g) IRS. “IRS” shall mean the Internal Revenue Service.
     (h) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employers’ termination of the Executive’s employment
for Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 7 hereof.
     (i) Retirement. “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.
     2. Benefits Upon Termination. If the Executive’s employment by the
Employers shall be terminated subsequent to a Change in Control by (i) the
Employers for other than Cause, Disability, Retirement or the Executive’s death,
or (ii) the Executive for Good Reason, then the Employers shall, subject to the
provisions of Section 3 hereof, if applicable:

Page 3 of 8



--------------------------------------------------------------------------------



 



     (a) pay to the Executive, in a lump sum within five business days following
the Date of Termination, a cash severance amount equal to two (2) times the
Executive’s Annual Compensation;
     (b) maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of this Agreement as of the Date of Termination
or (ii) the date of the Executive’s full-time employment by another employer
(provided that the Executive is entitled under the terms of such employment to
benefits substantially similar to those described in this subparagraph (b)), at
no cost to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employers in which the Executive was participating
immediately prior to the Date of Termination; provided that any insurance
premiums payable by the Employers or any successors pursuant to this Section
2(b) shall be payable at such times and in such amounts (except that the
Employers shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year; and provided further that if the
Executive’s participation in any group insurance plan is barred, the Employers
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination; and
     (c) pay to the Executive, in a lump sum within five business days following
the Date of Termination, a cash amount equal to the projected cost to the
Employers of providing benefits to the Executive for the expiration of the
remaining term of this Agreement as of the Date Termination pursuant to any
other employee benefit plans, programs or arrangements offered by the Employers
in which the Executive was entitled to participate immediately prior to the Date
of Termination (excluding (y) stock benefit plans of the Employers and (z) cash
incentive compensation included in Annual Compensation), with the projected cost
to the Employers to be based on the costs incurred for the calendar year
immediately preceding the year in which the Date of Termination occurs and with
any automobile-related costs to exclude any depreciation on Bank-owned
automobiles.
     3. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 2 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, then the payments and benefits payable by the Employers pursuant to
Section 2 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits payable by the Employers under Section 2
being non-deductible to the Employers pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. If the
payments and benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind. The determination of any reduction in the payments and benefits to be made
pursuant to Section 2 shall be based upon the opinion of independent counsel
selected by the Employers and paid by the Employers. Such counsel shall promptly
prepare the foregoing opinion, but in no event later than

Page 4 of 8



--------------------------------------------------------------------------------



 



thirty (30) days from the Date of Termination; and may use such actuaries as
such counsel deems necessary or advisable for the purpose. Nothing contained in
this Section 3 shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 3, or a reduction in the
payments and benefits specified in Section 2 below zero.
     4. Mitigation; Exclusivity of Benefits.
     (a) The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 2(b) above.
     (b) The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
     5. Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.
     6. Assignability. The Employers may assign this Agreement and their rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which either of the Employers may hereafter merge or
consolidate or to which either of the Employers may transfer all or
substantially all of their respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.
     7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

Page 5 of 8



--------------------------------------------------------------------------------



 



     
To the Corporation:
  Corporate Secretary
Parkvale Financial Corporation
4220 William Penn Highway
Monroeville, Pennsylvania 15146
 
   
To the Bank:
  Corporate Secretary
Parkvale Savings Bank
4220 William Penn Highway
Monroeville, Pennsylvania 15146
 
   
To the Executive:
  Gilbert A. Riazzi
At the address last appearing on the
personnel records of the Employers

     8. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf; provided, however, that if the Employers determine, after a review
all applicable IRS guidance under Section 409A of the Code, that this Agreement
should be further amended to avoid triggering the tax and interest penalties
imposed by Section 409A of the Code, the Employers may amend this Agreement to
the extent necessary to avoid triggering the tax and interest penalties imposed
by Section 409A of the Code. No waiver by any party hereto at any time of any
breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     9. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.
     10. Nature of Employment and Obligations.
     (a) Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.
     (b) Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.
     11. Term of Agreement. The term of this Agreement shall terminate on
December 31, 2012, unless extended as set forth below. Commencing on January 1,
2011 and each subsequent January 1st, the term of this Agreement shall extend
for an additional year until such time as the

Page 6 of 8



--------------------------------------------------------------------------------



 



Boards of Directors of the Employers or the Executive give notice in accordance
with the terms of Section 7 hereof of their or his election, respectively, not
to extend the term of this Agreement. As a consequence, subsequent to January 1,
2011, the remaining term of this Agreement will stay between two and three years
unless notice of non-renewal is given. Such written notice of the election not
to extend must be given not less than thirty (30) days prior to any such January
1st. If any party gives timely notice that the term will not be extended as of
any January 1st, then this Agreement shall terminate at the conclusion of its
remaining term. References herein to the term of this Agreement shall refer both
to the initial term and successive terms.
     12. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the terms of this Agreement.
     13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
     16. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1828(k)) and the regulations promulgated thereunder, including 12 C.F.R.
Part 359.
     17. Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
Any prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

Page 7 of 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed effective as of the
date first written above.

          Attest:   PARKVALE FINANCIAL CORPORATION
    /s/ Deborah M. Cardillo 
 
By:   /s/ Robert J. McCarthy, Jr.     Deborah M. Cardillo, Corporate Secretary 
  Robert J. McCarthy, Jr., President        and Chief Executive Officer     
Attest:   PARKVALE SAVINGS BANK
    /s/ Deborah M. Cardillo  
 
By:   /s/ Robert J. McCarthy, Jr.     Deborah M. Cardillo, Corporate Secretary  
  Robert J. McCarthy, Jr., President        and Chief Executive Officer     
Attest:   EXECUTIVE
    /s/ Deborah M. Cardillo 
 
By:   /s/ Gilbert A. Riazzi     Deborah M. Cardillo, Corporate Secretary   
Gilbert A. Riazzi             

Page 8 of 8